[Cite as State v. Wieland, 2016-Ohio-261.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             CLERMONT COUNTY




STATE OF OHIO,                                      :
                                                          CASE NOS. CA2015-04-036
        Plaintiff-Appellee,                         :               CA2015-08-067

                                                    :          OPINION
    - vs -                                                      1/25/2016
                                                    :

BRITTANY L. WIELAND,                                :

        Defendant-Appellant.                        :



             CRIMINAL APPEAL FROM CLERMONT COUNTY MUNICIPAL COURT
                              Case No. 2014 TRC 19584



D. Vincent Faris, Clermont County Prosecuting Attorney, Nicholas Horton, 76 South
Riverside Drive, 2nd Floor, Batavia, Ohio 45103, for plaintiff-appellee

Matthew T. Ernst, 212 West 8th Street, Cincinnati, Ohio 45202, for defendant-appellant



        RINGLAND, J.

        {¶ 1} Defendant-appellant, Brittany L. Wieland, appeals her conviction and sentence

in the Clermont County Court of Common Pleas for operating a motor vehicle under the

influence (OVI). For the reasons stated below, we affirm.

        {¶ 2} On November 5, 2014, Wieland was charged with a red light violation and OVI

in violation of R.C. 4511.19(A)(1)(a) based upon a traffic stop that took place on November 2,

2014. On the night of Wieland's arrest, Sergeant Hayes twice attempted to conduct to a
                                                                    Clermont CA2015-04-036
                                                                             CA2015-08-067

breath test. Due to interference, the breath test results could not be obtained. Sergeant

Hayes thus obtained a urine specimen from Wieland and had the specimen sent for analysis.

       {¶ 3} The results of the urine test were reported to the state on November 24, 2014.

On March 5, 2015, Wieland was charged with OVI in violation of R.C. 4511.19(A)(1)(e),

based upon the lab results. Wieland subsequently filed a motion to dismiss the charge on

speedy trial grounds. The motion was denied. Wieland then pled no contest to the OVI

charge involving R.C. 4511.19(A)(1)(e).

       {¶ 4} Wieland now appeals, raising a single assignment of error for review.

       {¶ 5} Assignment of Error No. 1:

       {¶ 6} THE TRIAL COURT ERRED BY OVERRULING APPELLANT'S MOTION TO

DISMISS ON SPEEDY TRIAL GROUNDS.

       {¶ 7} Wieland argues in her sole assignment of error that the trial court erred in not

granting her motion to dismiss because her right to a speedy trial was violated when the

charge of OVI pursuant to R.C. 4511.19(A)(1)(e) was added on March 5, 2015.

       {¶ 8} Appellate review of speedy-trial issues involves a mixed question of law and

fact. State v. Riley, 162 Ohio App.3d 730, 2005-Ohio-4337, ¶ 19 (12th Dist.). The appellate

court must defer to the trial court's findings of fact if those findings are supported by

competent, credible evidence, but the appellate court must independently review whether the

trial court properly applied the law to those facts. Id.

       {¶ 9} A criminal defendant has a fundamental right to a speedy trial as guaranteed by

the Sixth Amendment to the United States Constitution and Article I, Section 10 of the Ohio

Constitution. State v. Ramey, 132 Ohio St.3d 309, 2012-Ohio-2904, ¶ 14. "States have the

authority to prescribe reasonable periods in which a trial must be held that are consistent with

constitutional requirements." Id. Ohio has exercised this authority by enacting R.C. 2945.71,

which designates specific time requirements within which the state must bring an accused to
                                              -2-
                                                                      Clermont CA2015-04-036
                                                                               CA2015-08-067

trial.

         {¶ 10} R.C. 2945.71(B)(2) provides that a person charged with a first degree

misdemeanor must be brought to trial within 90 days after her arrest. Furthermore, in cases

involving multiple indictments, the Ohio Supreme Court has held that "subsequent charges

made against an accused would be subject to the same speedy-trial constraints as the

original charges, if the additional charges arose from the same facts as the first indictment."

State v. Baker, 78 Ohio St.3d 108, 110, 1997-Ohio-229. If, however, the subsequent

charges arise from new and additional facts, unknown at the time of the original arrest, the

state is not bound to the speedy trial timetable of the original arrest and may be afforded a

new speedy trial period. Id. at 111-112.

         {¶ 11} Wieland argues that the charges filed on March 5, 2015 were based upon facts

known at the time the original charges were filed, and thus the speedy trial clock began to run

on November 5, 2014. If the speedy trial clock began at that point, then 90 days would have

passed before the charge on March 5, 2015. Wieland would then be entitled to a dismissal

of that offense.

         {¶ 12} We find that the trial court correctly ruled that the speedy trial clock did not

begin until March 5, 2015. The charge filed on that date was based on new facts that were

not available at the time of the original charges. While the original charges were filed on

November 5, 2014, the state did not obtain the facts necessary to file the charge pursuant to

R.C. 4511.19(A)(1)(e) until after the results of the lab tests were received on November 24,

2014.

         {¶ 13} In similar circumstances, this court has previously found that lab reports

confirming the chemical makeup of a substance constitute new facts not available to the

state at the time of the original arrest regardless of an officer's belief as to whether a pill was

a controlled substance. State v. Schuster, 12th Dist. Clermont Nos. CA2015-05-040 and
                                                -3-
                                                                    Clermont CA2015-04-036
                                                                             CA2015-08-067

CA2015-05-041, 2015-Ohio-4818. The same analysis applies in our finding that lab reports

confirming the blood alcohol level of an offender constitute new facts not available to the

state at the time of the original arrest regardless of an officer's belief as to an offender's

intoxication.

       {¶ 14} Thus, the speedy trial clock on the charge of OVI pursuant to R.C.

4511.19(A)(1)(e) did not begin to run until March 5, 2015. Accordingly, Wieland's right to a

speedy trial was not violated, and the trial court did not err in denying her motion to dismiss.

       {¶ 15} Judgment affirmed.


       HENDRICKSON, J., concurs.


       PIPER, P.J., concurs separately.


       PIPER, P.J., concurring separately.

       {¶ 16} While I concur with the judgment, I write separately to encourage the state to

file new charges as soon as reasonably possible upon the receipt of new information.

Inherent in one's speedy trial rights lies the responsibility of the state and law enforcement to

perform their professional duties in a timely manner so as to promote and protect the efficient

administration of justice. As stated by the Ohio Supreme Court, "the speedy-trial provision is

an important safeguard to prevent undue and oppressive incarceration prior to trial, to

minimize anxiety and concern accompanying public accusation and to limit the possibilities

that long delay will impair the ability of an accused to defend himself." State v. Adams, 43

Ohio St.3d 67, 68 (1989).

       {¶ 17} Law enforcement knew the lab results as of November 24, 2014. Yet the state

waited over three months to file the new charge. Neither the public nor the law considers

these rights any less significant because the new charges to be filed are misdemeanors.

                                               -4-
                                                                  Clermont CA2015-04-036
                                                                           CA2015-08-067

Given that knowledge obtained by law enforcement is imputed to the state, the state

apparently could have acted upon the new information before March. See State v. Wiles, 59

Ohio St.3d 71, 78 (1991) ("Inasmuch as the police are a part of the state * * * such

knowledge on the part of a law enforcement officer must be imputed to the state").

       {¶ 18} Ohio law is clear that an unreasonable delay between the commission of an

offense and the bringing of charges can, under certain circumstances, constitute a violation

of due process of law guaranteed by the federal and state constitutions. State v. Oberding,

12th Dist. Warren No. CA2011-09-101, 2012-Ohio-3047, ¶ 31. The state cannot, of its own

accord, suspend statutory or constitutional speedy trial rights indefinitely while waiting for

investigatory results necessary to bring new charges. However, a reasonable time necessary

to obtain results and act upon the new information must be accorded the state. Just as a trial

court cannot toll a defendant's speedy trial rights indefinitely, and must instead respond to

motions within a reasonable time, the state should bring new charges within a reasonable

time after obtaining investigatory results so as to avoid unnecessary delays. State v. Ford,

180 Ohio App.3d 636, 639, 2009-Ohio-146 (1st Dist.).

       {¶ 19} Regarding the case sub judice, the circumstances indicate that the state had

the lab results for approximately three months before bringing the new charge. While some

may argue this length of time unreasonable for the filing of a new misdemeanor charge, it is

not so excessive as to be unreasonable and cause a violation of Weiland’s speedy trial

rights. Still, I write separately to encourage the state to file new charges as soon as

reasonably possible after necessary investigatory information has been obtained in order to

abide by the spirit of speedy trial rights guaranteed to all.




                                              -5-